Citation Nr: 0527972	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-09 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945.  He died in April 2003.  The appellant is the veteran's 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations by the Albuquerque, New Mexico, 
Regional Office (RO).


FINDINGS OF FACT

1.  According to the death certificate, the veteran died on 
April [redacted], 2003, at the age of 83, as a result of Alzheimer's 
type dementia.  Another significant condition contributing to 
death was prostate cancer.  

2.  Alzheimer's type dementia was not shown during active 
service, on the service separation examination, or during the 
initial post-service year.

3.  At the time of the veteran's death, service connection 
was in effect for conversion reaction with generalized 
anxiety disorder, rated as 100 percent disabling, and for 
amputation of all digits of the left hand, rated at 60 
percent.  

4.  There is no objective medical evidence to establish any 
medical nexus between any incident of the veteran's active 
service, to include his service-connected disabilities, and 
the Alzheimer's type dementia listed as the cause of his 
death.

5.  It has not been shown, by credible competent evidence, 
that the veteran's service-connected conversion reaction with 
generalized anxiety disorder contributed substantially and 
materially to his death or otherwise hastened his demise. 

6.  In an unappealed decision, dated January 1991, the RO 
granted a claim for an increased rating for service-connected 
left hand amputation residuals, to the extent that it 
increased the veteran's combined disability evaluation to 80 
percent, effective December 1, 1990.

7.  In September 2000, a 100 percent disability rating for 
the veteran's service-connected conversion reaction with 
generalized anxiety was assigned from February 22, 2000; it 
remained in effect until the veteran's death.  

8.  The appellant has not alleged specific errors of fact or 
law in the January 1991 decision so as to raise a valid claim 
of clear and unmistakable error (CUE), the correction of 
which would result in the veteran being assigned a total 
rating for service-connected disability for at least 10 years 
preceding his death.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.312 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini v. Principi, supra, the U.S. Court of Appeals 
for Veterans Claims (Court) essentially held that VA must 
provide notice "upon receipt" and "when" a substantially 
complete application for benefits is received.  The 
"notice" to the veteran is to include a request for any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  The "notice" also requires that VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to

provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim. 

Pelegrini also mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service connection claim.  The Court also specifically 
recognized that, where the notice was not mandated at the 
time of the initial AOJ decision, as is the situation in the 
veteran's case, the AOJ did not err in not providing such 
notice specifically complying with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159, because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  Therefore, the Board concludes that 
any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
Furthermore, while the Court has not specified how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The record reflects that the appellant and her representative 
were provided with a copy of the May 2003 and July 2003 
rating decisions, the March 2004 statement of the case and 
the supplemental statement of the case issued in January 
2005.  By way of these documents, the appellant was informed 
of the requirements for establishing service connection for 
the cause of the veteran's death.  Thus, these documents 
provided notice of the laws and regulations, the cumulative 
evidence already of record, and the reasons and bases for the 
determination made regarding the claim, which the Board 
construes as reasonably informing her of the information and 
evidence not of record that is necessary to substantiate her 
claim.

By letter dated in June 2003, the RO advised the appellant of 
the criteria for establishing her claim, the types of 
evidence necessary to prove the claim, the information 
necessary for VA to assist her in developing her claim, and 
the evidence that the RO had received.  The appellant was 
notified as to which portion of that evidence she was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on her behalf.  The 
letter suggested that she submit any evidence in her 
possession.  The letter also informed the appellant that, at 
her option, the RO would obtain any non-Federal private 
treatment records she identified as related to her claim, 
provided she completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on her behalf.  
Clearly, from submissions by and on behalf of the appellant, 
she is fully conversant with the legal requirements in this 
case.  Thus, the contents of that letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the appellant as relevant to her claim, 
and arranged for VA medical opinion.  The Board finds that 
all necessary development has been accomplished.  In this 
context, the veteran's service medical records, VA and 
private outpatient treatment records, identified as relevant 
to the claim, and an August 2004 VA medical opinion have been 
obtained and associated with the claims file.  The appellant 
was offered an opportunity to present testimony at a hearing 
in this case, but declined.  Neither the appellant nor her 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted upon.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the 
appellant with the development of her claim.  38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2005).

In summary, the appellant is well aware of the information 
and evidence necessary to substantiate her claim, she is 
familiar with the law and regulations pertaining to her 
claim, she does not dispute any of the material facts 
pertaining to her claim, and she has not indicated the 
existence of any outstanding information or evidence relevant 
to her claim.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").

Based upon the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal now is not be 
prejudicial to the appellant.

As to claims of clear and unmistakable error in previous 
final RO decisions, the Court held, in Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc), that the VCAA does not 
apply to CUE matters.  In Parker v. Principi, 15 Vet. App. 
407, 412 (2002), the Court noted that in light of Livesay it 
was unnecessary to remand a CUE claim involving a RO decision 
to the Board for readjudication with consideration of the 
VCAA.  Therefore, the VCAA of 2000 is not applicable to the 
CUE aspect of the present appeal.


II.  Service Connection - Cause of Death

A.  Factual Background

Prior to the veteran's death, service connection was in 
effect for conversion reaction with generalized anxiety, 
rated as 100 percent disabling, and for amputation of all 
digits on the left hand, rated as 60 percent disabling.  The 
total disability rating has been in effect since February 
2000.  The veteran was also in receipt of additional special 
monthly compensation for the anatomical loss of one hand, and 
for a need of the regular aid and attendance of another 
person.  

Service medical records show the veteran sustained severe 
injury to the left hand.  The evidence indicates he was 
right-handed.  The records are entirely negative for any 
complaints, treatment, or diagnosis of symptoms suggestive of 
Alzheimer's type dementia.  At separation in 1945, his 
examination revealed no pertinent complaints or findings.  
His only prior medical history then noted included the left 
hand trauma residuals.

Post-service treatment records, dated from immediately 
following service up to 2003, show the veteran's medical 
history was significant for periodic treatment of left hand 
trauma residuals.  These records also include VA and private 
examination reports from the late 1950s, which show 
evaluation of the veteran for anxiety reaction.  The 
remaining clinical medical records associated with the claims 
file show the veteran continued fairly regular treatment for 
his left hand trauma residuals, conversion reaction with 
generalized anxiety, and various other medical problems.  

In February 1987, at the age of 67, the veteran was 
hospitalized for a paranoid disorder and mixed personality 
disorder.  During the course of his hospitalization it was 
noted that his baseline personality was somewhat eccentric 
and that his current symptoms did not represent a significant 
exacerbation, with the exception of some behavioral problems.  
In January 1988, the veteran was hospitalized for significant 
weight loss, suggestive of a possible malignancy.  During the 
course of his hospitalization there was no strong evidence of 
depression, but paranoid personality disorder was noted.  In 
August 1995, the veteran was admitted for a two-week respite.  
During that hospitalization his medications were adjusted 
only minimally, and his stay was without incident.  

On VA examination in September 1995, evaluation of the 
veteran's mental status revealed disorientation to time.  
Following examination the diagnosis was dementia, etiology 
unclear, and history consistent with schizoaffective 
disorder.  

On VA examination in June 2000 it was noted that the veteran 
had been followed by VA clinicians since 1994, who observed 
chronic severe underlying anxiety symptoms clearly related to 
the veteran's service-connected mental disorder.  It was 
noted that as the veteran's health and mental status 
deteriorated, anxiety had become more disorganizing and 
overwhelming for him.  His general coping repertoire 
physically, emotionally, and psychologically had greatly 
deteriorated.  He had been admitted to the inpatient service 
secondary to severe anxiety symptoms.  On examination, the 
veteran was oriented to person and place only.  He was 
grossly tense and tremulous.  There was no psychotic 
behavior, that is, there were no delusions, hallucinations, 
or thought disorders.  He could not participate in parts of 
the mental status examination having to do with cognitive 
functioning, and was clearly moderately severely demented.  
Judgment could not be evaluated.  Remote memory was good 
particularly around World War II events, but recent memory 
was extremely impaired.  The clinical impression was 
neurosis, conversion disorder with generalized anxiety 
disorder, chronic, severe, and incapacitating, and dementia.  

In March 2003, the veteran was hospitalized for emergency 
respite.  At that time his wife was acutely hospitalized with 
new onset of cerebrovascular accident, and was




unable to care for him.  The veteran's medical history was 
significant for schizophrenia and dementia.  He had an 
uneventful respite stay, and was discharged to a nursing home 
two weeks later.

The veteran died on April [redacted], 2003, at the age of 83.  The 
death certificate noted the immediate cause of death as 
Alzheimer's type dementia.  Another significant condition 
contributing to death was prostate cancer.  An autopsy was 
not performed.  It is the appellant's contention that her 
husband developed Alzheimer's type dementia as a result of a 
series of mini strokes brought on by the severe stress from 
his service-connected conversion reaction with generalized 
anxiety disorder.  

Of record is VA medical opinion dated in August 2004.  
Following review of the claims file, the examiner noted that 
vascular dementia is generally associated with vascular risk 
factors such as hypertension, coronary artery disease, 
diabetes, and deep vein thrombosis.  A connection between 
generalized anxiety disorder and vascular dementia would be 
an indirect one, and based upon the presence of uncontrolled 
vascular conditions.  The examiner noted that the veteran's 
problem list did not include any indication of such vascular 
issues, but instead it listed schizophrenia, dementia, apical 
fibrosis, and anxiety.  Likewise, a review of the veteran's 
medical records dating back to 1994 revealed no documentation 
of vascular risk factors.  Cognitive decline was recorded 
throughout the medical record as a steady progression, which 
was noted to be more typical of Alzheimer's type dementia.  
Based on this clinical information, the examiner concluded 
that the medical records do not support the contention that 
death was related to the veteran's service-connected anxiety 
condition; however the issue of dementia and vascular risks 
were medical ones and conclusive statements were deferred for 
a medical opinion.  


In a subsequent addendum, it was noted that the veteran died 
with a diagnosis of Alzheimer's type dementia and prostatic 
cancer.  The examiner noted the widow's contention that, 
rather than having Alzheimer's disease, the veteran was 
suffering from multiple small strokes that caused dementia, 
and attributed that vascular dementia to the veteran's 
service-connected anxiety disorder.  The examiner noted that 
the veteran had no history of diabetes, deep venous 
thrombosis, coronary artery disease, or hypertension.  Under 
such circumstances, it was determined to be unlikely that the 
veteran was truly suffering from a vascular dementia.  The 
examiner further noted that there was ongoing documentation 
of progressive cognitive decline in a steady kind of 
progression, which again, in the absence of diseases, was 
noted by the examiner to be another strong indicator that 
this veteran had Alzheimer's disease rather than any kind of 
vascular dementia.

The examiner further expressed the opinion that, even if the 
veteran had suffered from vascular dementia, that would not 
have had any relationship with the generalized anxiety 
disorder which had been diagnosed in the veteran before any 
such problems developed.  The examiner saw no contributing 
relationship between the veteran's conversion reaction with a 
generalized anxiety disorder and his death either from 
Alzheimer's disease, which was stated to be more likely, or 
from multiple vascular accidents, which was stated to be most 
unlikely since there were no progressive symptoms documented 
in the thoroughly documented medical chart.  

B.  Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2005).

The death certificate shows the veteran's death was due to 
Alzheimer's type dementia.  The appellant does not contend 
that this condition was incurred during active service.  
Moreover, there is no evidence of any dementia during service 
or within one year following separation, and the medical 
evidence of record does not suggest a relationship between 
this condition and the veteran's service.  Another 
significant condition contributing to death was prostate 
cancer.  

At the time of his death, the veteran was service-connected 
for conversion reaction with generalized anxiety disorder, 
and for amputation all digits of the left hand.  The 
appellant has contended that the veteran's service-connected 
conversion reaction caused problems to such a degree that it 
resulted in Alzheimer's type dementia, which ultimately led 
to his death.  However, nothing in the veteran's clinical 
records indicates that his service-connected disabilities 
played a role in either the inception of the Alzheimer's type 
dementia.  With all due respect, the appellant has simply 
made a contention that this is the case, with no medical 
evidence in support of her argument.  

Thus, the question arises as to whether the veteran's 
service-connected disabilities were either debilitating 
enough in nature, or otherwise of such a complicating nature, 
that they hastened his death.  The clinical record is clear 
in reflecting that the veteran had long been experiencing a 
variety of problems including many years of left hand trauma 
residuals, and conversion reaction with generalized anxiety.  
While it is true he had significant medical disabilities as a 
result of his service, a medical nexus has not been 
demonstrated between any service-connected disability and his 
ultimate cause of death.  The first indication of dementia in 
the file is in 1995, and the veteran was treated for it until 
his death in 2003; none of the records suggests a linkage to 
service.  In fact, a VA physician in August 2004 has 
specifically opined that there was no direct causal 
connection between the Alzheimer's type dementia noted at 
death and any anxiety disorder that existed prior to it.  
Thus, there is no basis to conclude that the veteran's 
conversion reaction with generalized anxiety disorder was 
etiologically related to the disease process that caused his 
death or that it resulted in debilitation so as to hasten his 
demise.  Given that medical conclusion, service connection 
for the cause of the veteran's death is not warranted on a 
secondary basis.  

While the Board understands the appellant's sincere 
contention that the veteran's service-connected disability 
caused his death, the record does not contain, and she has 
not provided or identified, any evidence of such a 
correlation.  Under the law, she is not considered capable of 
opining on matters requiring medical knowledge, such as 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For this reason, the Board finds the lay opinion 
regarding the etiology of the veteran's death to be of no 
probative value.  The single, thorough competent medical 
opinion in the record conclusively found no etiological 
relationship between service-connected conversion reaction 
with generalized anxiety disorder and the subsequent 
development of the veteran's Alzheimer's type dementia.  

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as the competent 
evidence of record indicates that the veteran's death was the 
result of Alzheimer's type dementia, not his service-
connected conversion reaction with generalized anxiety 
disorder.  Therefore, the appellant is not entitled to 
service connection for the cause of his death.  See 38 C.F.R. 
§ 3.312; see also Lathan, 7 Vet. App. at 359; Alemany v. 
Brown, 9 Vet. App.  518, 519 (1996), (citing Gilbert).
III.  DIC - 38 U.S.C.A. § 1318

A.  Factual Background

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected, 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22(a) (2005).

The claim currently on appeal was the subject of Chairman's 
Memorandum imposing a stay on adjudication of claims for 
dependency and indemnity compensation under 38 U.S.C.A. § 
1318.  During the pendency of the appeal, questions regarding 
the interpretation of the law and implementing regulations 
governing DIC claims have since been resolved, and 
subsequently the stay on adjudication of such claims was 
lifted.

In this regard, the Board notes that in Wingo v. West, 11 
Vet. App. 307 (1998), the Court interpreted 38 C.F.R. § 
3.22(a) as permitting a DIC award in a case where the veteran 
in a claim had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if the veteran had applied for compensation during his 
lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  38 C.F.R. § 3.22(b)(3). Therefore, a 
hypothetical claim is not authorized under 38 U.S.C.A. § 
1318.  

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the U.S. Court of Appeals for the Federal Circuit held that, 
for the purpose of determining whether a survivor is entitled 
to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement." 

In National Organization of Veterans' Advocates (NOVA), Inc. 
v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit addressed a challenge to 
the validity of 38 C.F.R. § 3.22, and found a conflict 
between that regulation and 38 C.F.R. § 20.1106.  The Federal 
Circuit concluded that the revised 38 C.F.R. § 3.22 was 
inconsistent with 38 C.F.R. § 20.1106, which interprets a 
virtually identical veterans benefit statute, 38 C.F.R. § 
1311(a)(2), and that VA had failed to explain its rationale 
for interpreting these virtually identical statutes (sections 
1311 and 1318) in conflicting ways.  The Federal Circuit 
remanded the case and directed VA to stay all proceedings 
involving claims for DIC  benefits under 38 U.S.C. § 1318 
where the outcome is dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In NOVA v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (known as NOVA II), regarding a challenge to the 
validity of 38 C.F.R. § 3.22 as amended January 21, 2000, the 
Federal Circuit held, in part, that 38 C.F.R. § 3.22 as 
amended was not invalid insofar as it precluded 
"hypothetical entitlement" as an additional basis for 
establishing eligibility under 38 U.S.C.A. § 1318.  The 
Federal Circuit held that VA could properly construe the 
"entitled to receive" language of sections 1311(a)(2) and 
1318 in the same way, and could properly construe the 
language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language of the statute, section 
1318, was never intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" is 
properly interpreted now by section 3.22 of VA regulations.  
Because the Federal Circuit upheld, in the NOVA I decision, 
VA's position that the amendments to 38 C.F.R. § 3.22 were 
'interpretative," the amendments did not make "new law" 
but merely interpreted existing law, that is, the amendments 
clarified the meaning which the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.

B.  Analysis

In this case, at the time of his death, a 100 percent 
evaluation for the veteran's service connected conversion 
reaction with generalized anxiety disorder was in effect from 
February 22, 2000, a period of time less than 10 years from 
his death in April 2003.  Prior to February 22, 2000, his 
combined service-connected disability rating was 80 percent 
from December 1, 1990.

The remaining issue for consideration is whether the 
statutory duration requirements for a total disability rating 
would have been met but for the commission of clear and 
unmistakable error by the RO in a previous decision.  The 
appellant argues that RO rating decisions in January 1991 and 
December 1995 were products of CUE.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2005).

The Court has held that, for there to be a valid claim of 
CUE, there must have been an error in the prior adjudication 
of the claim.  Either the correct facts, as they were known 
at the time, were not before the adjudicator or the legal 
provisions effective at the time were improperly applied; a 
mere difference of opinion in the outcome of the adjudication 
does not provide a basis to find VA committed administrative 
error during the adjudication process.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253-54 (1991); Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robie v. Derwinski, 1 
Vet. App. 612, 614-15 (1991); see also Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he or she must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  The mere assertion of CUE is not sufficient to 
reasonably raise the issue.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 
(1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 
(1994).  In this regard, the Court has also held that VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE.  Counts v. Brown, 6 Vet. App. 473, 480 (1994); 
Caffrey v. Brown, supra.  "Similarly, neither can broad-
brush allegations of 'failure to follow the regulations' or 
'failure to give due process,' or any other general, non-
specific claim of error" form such a basis.  Fugo, 6 Vet. 
App. at 44.

The record reveals that, in October 1990 the veteran 
underwent amputation of all the digits of the left hand.  In 
a January 1991 rating decision, the RO increased the 
veteran's rating to 60 percent, effective December 1, 1990.  
At that time, service connection was also in effect for 
conversion reaction with generalized anxiety, rated at 50 
percent, which resulted in a combined service-connected 
disability rating of 80 percent, effective December 1, 1990.  
The veteran did not file a claim for TDIU thereafter, and a 
claim for TDIU was not pending at that time.  

The Board notes that the appellant has made only a general, 
nonspecific claim of CUE.  Specifically, a review of the 
appellant's written statements, and those of her 
representative, show that it is simply argued that in January 
1991 the RO should have granted TDIU on the basis that, since 
his combined rating was 80 percent, he met the schedular 
standards for a grant of TDIU.  See 38 C.F.R. § 4.16(a) 
(threshold requirement for TDIU is where there is one service 
connected disability ratable at 60 percent or more, or where 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more).  She further argues that she is entitled to 
DIC because the RO failed to send the veteran an application 
to apply for benefits when his service-connected left hand 
disability worsened.  

However, simply to claim CUE on the basis of allegation that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Fugo, 6 Vet. App. at 43-44; see Crippen v. Brown, 9 
Vet. App. 412 (1996).  To the extent that the appellant 
alleges that the RO failed in its duty to assist the veteran 
in developing his claim, the Court has held that a failure to 
assist an appellant is not CUE.  Shockley v. West, 11 Vet. 
App. 208 (1998); Caffrey v. Brown, 6 Vet. App. at 383-84; see 
also Hazan v. Gober, 10 Vet. App. 511 (1997) (failure to 
administer an examination would not have been the kind of 
error that would have manifestly changed the outcome).  The 
Federal Circuit, in Hayre v. West, 188 F.3d 1327, 1332-33 
(Fed. Cir. 1999), has also held that a breach of the duty to 
assist is not an error of the sort that should be 
contemplated in the CUE analysis.  See also Cook v. Principi, 
318 F.3d 1334 (2002) (a breach of the duty to assist cannot 
constitute CUE).  Therefore, the Board finds that the 
appellant's argument is insufficient to raise a CUE claim.  

With regard to the December 1995 rating decision, the Board 
notes that in May 1995 the veteran, through his daughter, 
filed a claim for TDIU.  In a December 1995 rating decision, 
the RO denied TDIU on the basis that new and material 
evidence had not been submitted to reopen the claim.  The 
appellant essentially argues that she is entitled to DIC 
because that decision constituted CUE, in that it failed to 
grant TDIU and/or a 100 percent schedular rating.  However, 
even assuming that the RO's December 1995 decision was CUE, 
the effective date of any TDIU, or 100 percent rating, could 
be no earlier than one year prior to the date of the claim, 
i.e., May 1995.  See 38 C.F.R. § 3.400(o)(2) (2005).  An 
effective date of May 1995 would be less than ten years prior 
to the date of the veteran's death (in April 2003).  In other 
words, even if the Board were to find CUE in the RO's 
December 1995 rating decision, the veteran's service-
connected disabilities would not have been rated as, or 
entitled to be rated as, 100 percent disabling for 10 years 
prior to his death as required by the statute and VA 
regulation.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 
3.22 (2005).  Therefore, the appellant would still not be 
eligible for DIC.  Under these circumstances, where the law 
is dispositive, the Board has no alternative but to deny the 
appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Accordingly, entitlement to dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318(b) is 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


